Exhibit 10.8

 

MERCANTILE BANK CORPORATION

STOCK INCENTIVE PLAN OF 2016

 

PERFORMANCE-BASED

RESTRICTED STOCK AWARD AGREEMENT

NOTIFICATION OF AWARD AND TERMS AND CONDITIONS OF AWARD

(2019)

 

 

 

Name of Grantee:        Grant Date:   November __, 2018     Number of Shares: 
_______ (“Target Award”)     Performance Period: January 1, 2019 - December 31,
2021

 

This Performance-Based Restricted Stock Award Agreement (the “Agreement”)
contains the terms and conditions of the performance-based restricted stock
award granted to you by Mercantile Bank Corporation, a Michigan corporation (the
“Company”), under the Mercantile Bank Corporation Stock Incentive Plan of 2016,
as amended from time to time (the "Plan").

 

1.     Grant of Performance-Based Restricted Stock. Pursuant to the Plan, the
Company has granted to you, effective on the Grant Date (shown above), the right
to receive the number of shares shown above of the Common Stock of the Company
(“Shares”) at the end of the applicable Performance Period, subject to the
restrictions set forth in this Agreement and the Plan. The number of Shares of
Performance-Based Restricted Stock that the Grantee actually earns for the
Performance Period will be determined based on the level of achievement of the
Performance Goals in accordance with Exhibit A attached hereto, with [TARGET
NUMBER] Shares to be earned if target performance levels are achieved (the
"Target Award"). The Shares, or any installment of the Shares respectively,
while subject to risk of forfeiture or any restrictions imposed by the Plan or
this Agreement, are referred to in this Agreement as “Performance-Based
Restricted Stock.”

 

2.     Stock Incentive Plan Governs. The award and this Agreement are subject to
the terms and conditions of the Plan. The Plan is incorporated into this
Agreement by reference and all capitalized terms used in this Agreement have the
meaning set forth in the Plan, unless this Agreement specifies a different
meaning. By signing this Agreement, you accept this award, acknowledge receipt
of a copy of the Plan and the prospectus covering the Plan and acknowledge that
the award is subject to all the terms and provisions of the Plan and this
Agreement. You further agree to accept as binding, conclusive and final all
decisions and interpretations by the Committee of the Plan and this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

3.     Payment. The Performance-Based Restricted Stock is granted without
requirement of payment.

 

4.     Shareholder Rights. Your Performance-Based Restricted Stock shall be held
for you by the Company, in book entry or certificated form, in your name, during
the applicable Performance Period. You shall have all the rights of a
shareholder for your vested Performance-Based Restricted Stock after the
applicable Performance Period. With respect to your Performance-Based Restricted
Stock during the applicable Performance Period,

 

A.     You will have the right to vote such shares at any meeting of
shareholders of the Company;

 

B.     You will have, and the right to receive, free of restrictions (but
subject to applicable withholding taxes) all cash dividends and any liquidation
amounts paid with respect to such shares; and

 

C.     Any non-cash dividends and other non-cash proceeds of such shares,
including stock dividends and any other securities issued or distributed in
respect of such shares, other than liquidation payments, will be subject to the
same restrictions and risk of forfeiture as the shares of Performance-Based
Restricted Stock to which they relate, and the term “Performance-Based
Restricted Stock” when used in this Agreement shall also include any related
stock dividends and other securities issued or distributed in respect of such
shares, other than liquidation payments.

 

5.       Performance Goals.

 

A.     The number of Shares of Performance-Based Restricted Stock earned by the
Grantee for the Performance Period will be determined at the end of the
Performance Period based on the level of achievement of the Performance Goals in
accordance with Exhibit A. All determinations of whether Performance Goals have
been achieved, the number of Shares earned by the Grantee, and all other matters
related to this Section 5 shall be made by the Committee in its sole discretion.

 

B.     Promptly following completion of the Performance Period (and no later
than forty-five (45) days following the end of the Performance Period), the
Committee will review and certify in writing (a) whether, and to what extent,
the Performance Goals for the Performance Period have been achieved, and (b) the
number of Shares that the Grantee shall earn, if any, subject to the
requirements of Section 6. Such certification shall be final, conclusive, and
binding on the Grantee, and on all other persons, to the maximum extent
permitted by law.

 

2

--------------------------------------------------------------------------------

 

 

6.       Vesting of Performance-Based Restricted Stock.

 

A.     Vesting. Shares of Performance-Based Restricted Stock are subject to
forfeiture until they vest. Except as otherwise provided herein, the Shares of
Performance-Based Restricted Stock will vest and become nonforfeitable, if at
all, on February 15, 2022 (the "Vesting Date"). The number of Shares that vest
and become nonforfeitable under this Agreement shall be determined by the
Committee based on the level of achievement of the Performance Goals set forth
in Exhibit A and shall be rounded to the nearest whole Performance Share.
Performance Shares that have not vested by the Vesting Date in accordance with
this Paragraph 6A shall be forfeited.

 

All or part of your Performance-Based Restricted Stock may vest earlier than
described above in this Paragraph 6A under the circumstances provided for in
Paragraphs 6C, 6D, 6E or 6F below.

 

B.      Forfeiture Event. Subject to Paragraphs 6C, 6D, 6E and 6F below, the
shares of your Performance-Based Restricted Stock that would otherwise vest on a
Vesting Date will not vest and shall automatically be forfeited and returned to
the Company, if after the Grant Date and prior to the Vesting Date for such
Performance-Based Restricted Stock, you cease to be an Employee (a "Forfeiture
Event").

 

C.      Accelerated Vesting Upon Death, Disability or Retirement. If you cease
to be an Employee or Director because of death, Disability or (in the case of
Employees Only) Retirement at or after age 65 during the Performance Period, all
restrictions remaining on your Performance-Based Restricted Stock shall
terminate automatically and your Performance-Based Restricted Stock shall become
immediately fully vested and nonforfeitable at the Target Award level.

 

If you cease to be an Employee because of Retirement during the Performance
Period on or after age 62, but before age 65, with 5 or more years of service
with the Company, Mercantile Bank of Michigan, Firstbank Corporation or any
affiliate of Firstbank Corporation, you will be vested in a pro rata portion of
the shares of Performance-Based Restricted Stock granted to you, equal to the
respective total number of such shares granted to you at the Target Award level
multiplied by the number of full months that have elapsed since the Grant Date
divided by the total number of full months in the respective Performance Period,
calculated separately for Performance-Based Restricted Stock having different
Performance Periods.

 

D.      Accelerated Vesting Upon Termination Other Than for Cause. If the
Company terminates your employment as an Employee other than for Cause and you
are no longer employed by the Company or any Subsidiary, then all restrictions
remaining on your Performance-Based Restricted Stock shall terminate
automatically with respect to the number of such shares (rounded to the nearest
whole number) equal to the respective total number of such shares granted to you
at the Target Award level multiplied by the number of full months that have
elapsed since the Grant Date divided by the total number of full months in the
respective Performance Period, calculated separately for Performance-Based
Restricted Stock having different Performance Periods. All remaining shares of
Performance-Based Restricted Stock shall be forfeited and returned to the
Company. The Committee may, in its sole discretion, waive the restrictions
remaining on and forfeiture of any or all such remaining shares of
Performance-Based Restricted Stock either before or after your termination other
than for Cause.

 

3

--------------------------------------------------------------------------------

 

 

E.     Accelerated Vesting at the Committee's Discretion. The Committee may, in
its discretion, at any time accelerate the vesting of your Performance-Based
Restricted Stock on such terms and conditions as it deems appropriate.

 

F.     Change in Control. Unless the Committee, in its discretion, prescribes an
economically equivalent alternative approach, if a Change in Control of the
Company occurs, and if the parties do not agree that your Performance-Based
Restricted Stock award will be assumed or substituted by the successor or
acquiring company (or a parent company thereof), then your Performance-Based
Restricted Stock that is outstanding and has not previously been forfeited,
shall become immediately fully vested and nonforfeitable at the Target Award
level as provided in Section 9 of the Plan.

 

7.     Forfeiture of Performance-Based Restricted Stock. If any of your
Performance-Based Restricted Stock is forfeited as provided for in Paragraph 6,
such forfeiture shall be immediate, and forfeited Performance-Based Restricted
Stock (including any cash dividends or liquidation payments for which the record
date occurs on or after the date of the forfeiture, and any noncash dividends or
noncash distributions with respect to Performance-Based Restricted Stock that is
forfeited), and all of your rights to and interest in the forfeited
Performance-Based Restricted Stock shall terminate without payment of
consideration. Forfeited Performance-Based Restricted Stock shall be reconveyed
to the Company, and you agree to promptly take such action and sign such
documents as the Company may request to facilitate such reconveyance to the
Company.

 

8.      Performance-Based Restricted Stock Not Transferable. Unless the
Committee otherwise consents or permits, neither the Performance-Based
Restricted Stock, nor any interest in the Performance-Based Restricted Stock,
may be sold, exchanged, transferred, pledged, assigned, or otherwise alienated
or hypothecated during the Performance Period except by will or the laws of
descent and distribution, and all of your rights with respect to the
Performance-Based Restricted Stock shall be exercisable during your lifetime
only by you, or your guardian or legal representative. Any attempted action in
violation of this paragraph shall be null, void, and without effect.

 

9.      Taxes and Tax Withholding

 

A.     The vesting of your Performance-Based Restricted Stock, or making an
Internal Revenue Code Section 83(b) election with respect to this award of
Performance-Based Restricted Stock, will cause you to have income with respect
to the Performance-Based Restricted Stock, and will subject you to income tax on
that income.

 

4

--------------------------------------------------------------------------------

 

 

B.     You agree to consult with any tax consultants you think advisable in
connection with your Performance-Based Restricted Stock and acknowledge that you
are not relying, and will not rely, on the Company for any tax advice.

 

C.     Whenever any Performance-Based Restricted Stock becomes vested under the
terms of this Agreement, or an Internal Revenue Code Section 83(b) election is
made with respect to this award of Performance-Based Restricted Stock, you must
remit, on or prior to the due date thereof, the minimum amount necessary to
satisfy all of the federal, state and local withholding (including FICA) tax
requirements imposed on the Company (or the Subsidiary that employs you)
relating to your Shares. This withholding tax obligation may be satisfied by any
(or a combination) of the following means: (i) cash, check, or wire transfer;
(ii) authorizing the Company (or Subsidiary that employs you) to withhold from
other cash compensation payable to you by the Company or a Subsidiary; or (iii)
unless the Committee determines otherwise, authorizing the Company to withhold
Shares otherwise deliverable to you as a result of the vesting of the
Performance-Based Restricted Stock, or delivering other unencumbered shares of
the Common Stock of the Company which have been held for at least six months,
equal to the amount of the withholding obligation.

 

D.     You may within the thirty day period after the Grant Date, in your sole
discretion, make an election with the Internal Revenue Service under, and to the
extent permitted by, Section 83(b) of the Internal Revenue Code. If you make
this election, you will promptly give the Company notice that you have made the
election, and provide the Company a copy of the election with the notice.

 

10.     Value of Shares Not Included In Other Computations. The value of the
Shares under this Agreement will not be taken into account in computing the
amount of your salary or other compensation for purposes of determining any
incentive compensation, pension, retirement, death or other benefit under any
employee benefit plan of the Company or any Subsidiary, except to the extent, if
any, that such plan or another agreement between you, and Company or a
Subsidiary, specifically provides otherwise.

 

11.      Legending Performance-Based Restricted Stock. The Company may, without
liability for its good faith actions, place legend restrictions upon the
Performance-Based Restricted Stock or unrestricted Shares obtained upon vesting
of the Performance-Based Restricted Stock and issue “stop transfer” instructions
requiring compliance with applicable securities laws and the terms of the
Performance-Based Restricted Stock.

 

5

--------------------------------------------------------------------------------

 

 

In addition to any other legend or notice that may be set forth on the
certificate or book entry records relating to any Performance-Based Restricted
Stock, any certificate or book entry records evidencing shares of
Performance-Based Restricted Stock awarded pursuant to this Agreement may bear a
legend or notice substantially as follows:

 

The shares represented by this certificate were issued subject to certain
restrictions under the Mercantile Bank Corporation Stock Incentive Plan of 2016
(the “Plan”). This certificate is held subject to the terms and conditions
contained in a performance-based restricted stock agreement that includes a
prohibition against the sale or transfer of the stock represented by this
certificate except in compliance with that agreement and that provides for
forfeiture upon certain events. Copies of the Plan and the performance-based
restricted stock agreement are on file in the office of the Secretary of the
Company.

 

12.     Committee Determinations Are Conclusive. Determinations regarding this
Agreement (including, but not limited to whether an event has occurred resulting
in the forfeiture of or vesting of Performance-Based Restricted Stock) shall be
made by the Committee in accordance with this Agreement and the Plan, and all
determinations of the Committee shall be final and conclusive and binding on all
persons.

 

13.     No Right of Continuing Employment. Neither this Agreement nor the Plan
creates any contract of employment, and nothing in this Agreement or the Plan
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate your employment or service at any time, nor confer upon
you the right to continue in the employ of the Company or any Subsidiary.
Nothing in this Agreement or the Plan creates any fiduciary or other duty to you
owed by the Company, any Subsidiary, or any member of the Committee except as
expressly stated in this Agreement or the Plan.

 

14.     Amendment of Plan and this Agreement. The Company reserves the right to
amend the Plan and this Agreement as provided for or not prohibited by the Plan.
Any amendment to this Agreement shall be in writing and signed by the Company,
and to the extent required by the Plan, signed by you.

 

15.     Additional Information. By signing this Agreement, you agree to provide
any information relating to this Agreement or the Performance-Based Restricted
Stock that is reasonably requested from time to time by the Company.

 

16.     Notices. Any notice by you to the Company under this Agreement shall be
in writing and shall be deemed duly given only upon receipt of the notice by the
Company at its principal executive office addressed to its Secretary or Chief
Financial Officer. Any notice by the Company to you shall be in writing or by
electronic transmission, and shall be deemed duly given if mailed or sent by
electronic transmission to you at the address specified below by you, or to your
email address at the Company, or to such other address as you may later
designate by notice given to the Company.

 

6

--------------------------------------------------------------------------------

 

 

17.     Governing Law. The validity, construction and effect of this Agreement
shall be governed by the laws of the State of Michigan.

 

18.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

 

[Signatures on following page]

 

7

--------------------------------------------------------------------------------

 

 

The Company has caused this Agreement to be executed by its duly authorized
officer, and the Grantee has executed this Agreement, each as of the Grant Date
set forth above.

 

 

MERCANTILE BANK CORPORATION

                         

By:

 

        Robert B. Kaminski, Jr.         Its: President and Chief Executive
Officer                          

GRANTEE

              I acknowledge having received, read and understood the Plan and
this Agreement, and agree to all of the terms and provisions of this Agreement.
                                (Signature)                                    
          (Please print your residence address)    

 

8

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Performance Goals

 

The number of shares of Performance-Based Restricted Stock earned during the
Performance Period shall be based upon the Company's achievement of certain
performance levels for each of the measurement criteria as defined in the tables
below. A linear interpolation would be used to determine the payout in the event
a measurement criteria falls between the threshold and target, or target and
maximum, performance levels.

 

The Performance Goals for the Performance Period are based on a comparison of
the Company’s average performance over the Performance Period (i.e., the
summation of performance for calendar years 2019, 2020 and 2021 divided by
three) for:

 

(1)     Return on Average Assets (“ROAA”);

(2)     Diluted Earnings per Share Growth (“Diluted EPS Growth”); and

(3)     Return on Equity (“ROE”).

 

The Committee will determine whether the Performance Goals have been met by
taking into consideration the Company’s performance as compared to budget. In
addition, the Committee may take into consideration the 3-year average of the
median performance for the Peer Group with respect to ROAA, Diluted EPS Growth
and ROE, business unit and individual performance and such other factors as the
Committee may determine and approve in its sole discretion. The “Peer Group”
means a group of similarly sized financial institutions located in the Midwest,
as determined by the Compensation Committee in its sole discretion; provided,
however, that a financial institution will be deleted from the Peer Group for
2021 if it has not reported its year-end financial results by January 31, 2022
(the “Determination Date”).

 

On or about the Determination Date, the Committee shall make its determinations
regarding the achievements of ROAA, Diluted EPS Growth and ROE for the Company
based on Company financial statements, and comparing results to budget, to the
Peer Group based on publicly available information, and to any other factors as
determined in the Committee’s discretion. The Committee shall have complete
flexibility in determining whether, and to what extent, the Performance Goals
have been met, and the determination of the Committee shall be final and binding
on all parties.

 

 

 

THREE-YEAR RETURN ON AVERAGE ASSETS

 

 

Performance Period

 

Performance Level

 

2019-2021

Vesting

Maximum Performance

 

   

 

 

 

 

37.5% of target award

Target Performance

 

     

 

 

 

25% of target award

Threshold Performance

 

     

 

 

 

12.5% of target award

< Threshold Performance

 

     

 

 

 

0% of target award

 

9

--------------------------------------------------------------------------------

 

 

 

 

THREE-YEAR DILUTED EARNINGS PER SHARE GROWTH

 

 

Performance Period

 

Performance Level

 

2019-2021

Vesting

Maximum Performance

 

   

 

 

 

 

75% of target award

Target Performance

 

     

 

 

 

50% of target award

Threshold Performance

 

   

 

 

 

 

25% of target award

< Threshold Performance

 

     

 

 

 

0% of target award

 

 

 

THREE-YEAR RETURN ON EQUITY

 

 

Performance Period

 

Performance Level

 

2019-2021

Vesting

Maximum Performance

 

   

 

 

 

 

37.5% of target award

Target Performance

 

     

 

 

 

25% of target award

Threshold Performance

 

     

 

 

 

12.5% of target award

< Threshold Performance

 

     

 

 

 

0% of target award

 

 

In its discretion, the Compensation Committee may adjust Performance Goals and
performance measure results during the Performance Period for extraordinary
events or accounting adjustments associated from significant asset purchases or
dispositions or other events not contemplated or otherwise considered when the
Performance Goals and targets were established.

 

Determining Number of Shares Earned

 

Except as otherwise provided in the Plan or the Agreement, the number of Shares
earned with respect to the Performance Period shall be determined as follows:

 

 

1.

Compute the sum of the percentage of the actual performance achieved with
respect to each Performance Goal above. The Performance Goals are weighted as
follows: ROAA – 25%; Diluted EPS Growth – 50%; and ROE – 25%.

 

 

2.

Multiply the percentage determined in paragraph 1 by the Target Award number of
Shares. The result is the number of Shares earned for the Performance Period.

 

Award Range

 

Depending on the Company's performance relative to the Performance Goals, the
Grantee may earn between 0% and 150% of the Target Award.

 

10